TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00809-CR


Tommy Lynn Drake, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2002-115, HONORABLE FRED R. CLARK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than October 29, 2003. 
No further extension of time will be granted.
It is ordered October 3, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish